DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/06/2021 has been entered.

 Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-12 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have the plasma becomes larger throughout an entire period in which the self-bias voltage is generated such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2014/0231389 to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0231389 to Nagami et al in view of United States Patent Application No. 2004/0188021 to Mitrovic and United States Patent Application No. 2009/0321391 to Ichino.
In regards to Claim 1, Nagami teaches a plasma processing apparatus Fig. 10, 11 comprising: a chamber body 10 configured to provide a chamber therein (interior of 10); a stage 12 provided in the chamber 10, and including an electrostatic chuck 38; a gas supply (He) configured to supply a heat transfer gas to an upper surface of the electrostatic chuck 56 [0047]; a DC power supply 44 configured to apply a voltage to the electrostatic chuck [0046]; a radio-frequency power supply 30 configured to supply radio frequency waves for generating plasma of a gas in the chamber to an electrode provided in the chamber [0043]; a self-bias voltage meter 182 configured to measure a self-bias voltage generated according to the plasma [0117]; and a controller 144 configured to control the DC power supply, wherein the controller 84, 144 controls the DC power supply to apply, to the electrostatic chuck, a voltage calculated for in-situ control of the DC voltage as a function of the self-bias voltage measurement in real time [0118-0119] [0038-0126].
Nagami does not expressly teach derived by combining an output of a first function that outputs a smaller value as an absolute value of the self-bias voltage generated according to the plasma becomes larger throughout an entire period in which the self-bias voltage is generated and an output of a second function that outputs a larger value as a pressure of the heat transfer gas supplied to the upper surface of the electrostatic chuck by the gas supply increases.
pp monitor of 112 measures the Vpp which is related to Vdc, [0004-0008]); and a controller 114, 115 configured to control the DC power supply [0068], wherein the controller controls the DC power supply to apply [0068], to the electrostatic chuck 108, a voltage derived by through a calculation from calculating the self-bias voltage absolute value |Vdc| and outputting a value to correct as needed to keep the electrostatic chuck power at a predetermined level to prevent abnormal discharge and [0073], where the absolute value of the self-bias voltage presents a value that is negative to the electrostatic chuck when the plasma processing is performed and establishes a relationship of the gas in relation to the self-bias voltage as shown in Fig. 7 [0038-0084].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nagami with the calculation teachings of Ichino. One would be motivated to do so for the predictable result of calculating the absolute value of the self-bias voltage for chuck DC output, such that the electrostatic power is 
Nagami in view of Ichino do not expressly teach the need for adjusting the DC power to the electrostatic chuck in response to the heat transfer gas effects on the chucking effectiveness.
Mitrovic teaches a plasma processing apparatus comprising: a chamber body configured to provide a chamber therein (implicit from the teachings of a process chamber pressure, shown in Fig. 6, [0022]); a stage 100 Fig. 1A provided in the chamber, and including an electrostatic chuck 108; a gas supply 118 configured to supply a heat transfer gas to an upper surface of the electrostatic chuck [0021]; a DC power supply 126 configured to apply a voltage to the electrostatic chuck [0021]; and a controller configured to control the DC power supply, wherein the controller 128 controls the DC power supply to apply, to the electrostatic chuck, a voltage derived by combining an output of a first function that outputs a smaller value as an absolute value of a self-bias voltage generated according to the plasma becomes larger and an output of a second function that outputs a larger value as a pressure of the heat transfer gas supplied to the upper surface of the electrostatic chuck by the gas supply increases (bias from the RF power and the temperature and backflow gas pressure and temperature calculations in Fig. 2A, 2B, 3A, 3B, [0019-0043]). In other words, Mitrovic teaches that the DC power supply and the pressure of the heat transfer gas is entered into the calculations of the temperature as a self-bias voltage/impedance value is changed from a first and second functions, or first and second readings over the 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nagami in view of Ichino, by adding a heat transfer gas to the surface of the wafer/top surface of the electrostatic chuck, as per the teachings of Mitrovic, as well as calculations to address the temperature of the wafer/chuck, pressure of the heat transfer gas, and the DC voltage applied. One would be motivated to do so to calibrate and control the temperature of the wafer by being able to modulate the gas pressure and the voltage applied [0039-0043].
Nagami in view of Ichino and Mitrovic do not expressly teach that the calculation is a summation of the two effects of the self-bias voltage or heat transfer gas effecting the electrostatic chuck.
However, Nagami does expressly teach that the DC voltage control for the electrostatic chuck can be taken care of in real time/in-situ (such that the control is based on the value of the self-bias voltage generated according to the plasma becomes larger throughout the entire period in which the self-bias voltage is generated) and because Ichino teaches that the absolute value of the self-bias is used to create a negative (or smaller) output for the DC voltage (to prevent abnormal discharge [0074], Ichino) and because Mitrovic teaches that the changes in backflow gas or clamping voltage can be sensed as a result of RF impedance (which is related to the potential difference between the substrate and the susceptor implicitly) and that backflow gas effects clamping as it effects temperature ([0021-0023], Mitrovic) and because Nagami expressly teaches that keeping the potential between the substrate and the susceptor is 
In regards to Claim 2, Nagami in view of Ichino and Mitrovic teaches: a detector 122 (Mitrovic) configured to detect a temperature of a workpiece held on the electrostatic chuck or a temperature correlated with the temperature of the workpiece (as it measures the electrostatic chuck temperature, which due to the contact with the workpiece is also the temperature of the workpiece and/or the temperature correlated), wherein the controller controls a voltage application timing by the DC power supply based on the temperature detected by the detector, as per the rejection of Claim 1 above, alongside the temperature detector teachings of Mitrovic above, which further supports the detection of the temperature along with the power supply change.
In regards to Claim 3, Nagami in view of Ichino and Mitrovic the controller controls the DC power supply such that, after the radio frequency waves are applied to the electrode by the radio-frequency power supply (as per the teachings of impedance and plasma formation of both Hirano and Mitrovic above) the voltage application to the electrostatic chuck is started at a first timing when the temperature detected by the detector is equal to or higher than a predetermined temperature threshold (see Claims 
In regards to Claim 4, Nagami in view of Ichino and Mitrovic teach the controller controls the gas supply such that supply of the heat transfer gas is started at the same timing as the voltage application by the DC power supply or after a predetermined time has elapsed (see parameter selection and adjustments in Fig. 2A-3B of Mitrovic).
In regards to Claim 5, Nagami in view of Ichino and Mitrovic teach the controller controls the gas supply such that, after the radio frequency waves are applied to the electrode by the radio-frequency power supply and the voltage application by the DC power supply is started, supply of the heat transfer gas is started at a third timing when the temperature detected by the detector becomes equal to or higher than a predetermined temperature threshold, at a fourth timing when an expected time at which the temperature of the workpiece becomes equal to or higher than the predetermined temperature threshold is elapsed, or at an earlier one of the third timing and the fourth timing, as shown in the adjustment of parameters in Fig. 2A, 2B, 3A of Mitrovic where the parameters can be adjusted and repeated, as well as the clamping voltage over time in Fig. 4). 
In regards to Claim 6, Nagami teaches wherein the controller controls the gas supply such that the pressure of the heat transfer gas increases with a lapse of time (see graphs of Fig. 3A, 3B). 

In regards to Claim 8, Nagami in view of Ichino and Mitrovic teach the controller controls the gas supply such that the pressure of the heat transfer gas increases with a lapse of time, as it is capable of adjusting the heat transfer gas if there is an increase of wafer temperature over time, as per the rejection of Claim 1 above.
In regards to Claim 9, Nagami in view of Ichino and Mitrovic teach the controller controls the gas supply such that the pressure of the heat transfer gas becomes equal to or lower than a predetermined heat transfer gas threshold, as it is capable of adjusting the heat transfer gas if there is an increase of wafer temperature over time, as per the rejection of Claim 1 above.
In regards to Claims 10-12, Nagami in view of Ichino and Mitrovic does not expressly teach the controller controls the DC power supply to apply, to the electrostatic chuck, a voltage derived by performing a coupling represented by the following equation: 
    PNG
    media_image1.png
    11
    117
    media_image1.png
    Greyscale
 wherein Vdc is the self-bias voltage, f(IVdc) is the first function, P is a pressure of the heat transfer gas, f(P) is the second function, and Pare constants; wherein the temperature threshold is a value obtained by multiplying a target temperature of the workpiece stored in advance as recipe data, by a predetermined constant; or the temperature threshold is a value obtained by multiplying a target temperature of the workpiece stored in advance as recipe data, by a predetermined constant.
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2115.
Additionally, as Nagami teaches the in-situ desire to control the potential difference between the substrate and the susceptor, and because the teachings of Ichino and Mitrovic also teaches the issues with the DC voltage on the electrostatic chuck due to self-bias and heat transfer gas/RF impedance, the apparatus of Nagami in view of Ichino and Mitrovic would be capable of performing these calculations, through routine experimentation to optimize to prevent abnormal discharge on the electrostatic chuck. See MPEP 2143, Motivations A.

The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 18, Nagami teaches a plasma processing apparatus Fig. 10, 11 comprising: a chamber body 10 configured to provide a chamber therein (interior of 10); a stage 12 provided in the chamber 10, and including an electrostatic chuck 38; a gas supply (He) configured to supply a heat transfer gas to an upper surface of the electrostatic chuck 56 [0047]; a DC power supply 44 configured to apply a voltage to the electrostatic chuck [0046]; a radio-frequency power supply 30 configured to supply radio frequency waves for generating plasma of a gas in the chamber to an electrode provided in the chamber [0043]; a self-bias voltage meter 182 configured to measure a self-bias voltage generated according to the plasma [0117]; and a controller 144 configured to control the DC power supply, wherein the controller 84, 144 controls the DC power supply to apply, to the electrostatic chuck, a voltage calculated for in-situ control of the DC voltage as a function of the self-bias voltage measurement in real time [0118-0119] [0038-0126].
Nagami does not expressly teach derived by combining an output of a first function that outputs a smaller value as an absolute value of the self-bias voltage generated according to the plasma becomes larger throughout an entire period in which the self-bias voltage is generated and an output of a second function that outputs a 
Ichino teaches a plasma processing apparatus Fig. 2 comprising: a chamber body 105 configured to provide a chamber therein (space within 106); a stage 108, 109 provided in the chamber, and including an electrostatic chuck 108, a gas supply configured to supply a heat transfer gas to an upper surface of the electrostatic chuck (as expressly taught by the He gas is supplied to the back of the wafer [0081]), a DC power supply 111 configured to apply a voltage to the electrostatic chuck [0068]; a radio-frequency power supply 101 configured to supply radio frequency waves for generating plasma of a gas 106 in the chamber to an electrode 103; a self-bias voltage meter configured to measure a self-bias voltage generated according to the plasma 112 (as the Vpp monitor of 112 measures the Vpp which is related to Vdc, [0004-0008]); and a controller 114, 115 configured to control the DC power supply [0068], wherein the controller controls the DC power supply to apply [0068], to the electrostatic chuck 108, a voltage derived by through a calculation from calculating the self-bias voltage absolute value |Vdc| and outputting a value to correct as needed to keep the electrostatic chuck power at a predetermined level to prevent abnormal discharge and [0073], where the absolute value of the self-bias voltage presents a value that is negative to the electrostatic chuck when the plasma processing is performed and establishes a relationship of the gas in relation to the self-bias voltage as shown in Fig. 7 [0038-0084].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nagami with the calculation teachings of Ichino. One would be motivated to do so for the predictable result of calculating the absolute 
Nagami in view of Ichino do not expressly teach the need for adjusting the DC power to the electrostatic chuck in response to the heat transfer gas effects on the chucking effectiveness.
Mitrovic teaches a plasma processing apparatus comprising: a chamber body configured to provide a chamber therein (implicit from the teachings of a process chamber pressure, shown in Fig. 6, [0022]); a stage 100 Fig. 1A provided in the chamber, and including an electrostatic chuck 108; a gas supply 118 configured to supply a heat transfer gas to an upper surface of the electrostatic chuck [0021]; a DC power supply 126 configured to apply a voltage to the electrostatic chuck [0021]; and a controller configured to control the DC power supply, wherein the controller 128 controls the DC power supply to apply, to the electrostatic chuck, a voltage derived by combining an output of a first function that outputs a smaller value as an absolute value of a self-bias voltage generated according to the plasma becomes larger and an output of a second function that outputs a larger value as a pressure of the heat transfer gas supplied to the upper surface of the electrostatic chuck by the gas supply increases (bias from the RF power and the temperature and backflow gas pressure and temperature calculations in Fig. 2A, 2B, 3A, 3B, [0019-0043]). In other words, Mitrovic teaches that the DC power supply and the pressure of the heat transfer gas is entered into the calculations of the temperature as a self-bias voltage/impedance value is changed from a first and second functions, or first and second readings over the 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nagami in view of Ichino, by adding a heat transfer gas to the surface of the wafer/top surface of the electrostatic chuck, as per the teachings of Mitrovic, as well as calculations to address the temperature of the wafer/chuck, pressure of the heat transfer gas, and the DC voltage applied. One would be motivated to do so to calibrate and control the temperature of the wafer by being able to modulate the gas pressure and the voltage applied [0039-0043].
Nagami in view of Ichino and Mitrovic do not expressly teach that the calculation is a summation of the two effects of the self-bias voltage or heat transfer gas effecting the electrostatic chuck.
However, Nagami does expressly teach that the DC voltage control for the electrostatic chuck can be taken care of in real time/in-situ (such that the control is based on the value of the self-bias voltage generated according to the plasma becomes larger throughout the entire period in which the self-bias voltage is generated) and because Ichino teaches that the absolute value of the self-bias is used to create a negative (or smaller) output for the DC voltage (to prevent abnormal discharge [0074], Ichino) and because Mitrovic teaches that the changes in backflow gas or clamping voltage can be sensed as a result of RF impedance (which is related to the potential difference between the substrate and the susceptor implicitly) and that backflow gas effects clamping as it effects temperature ([0021-0023], Mitrovic) and because Nagami expressly teaches that keeping the potential between the substrate and the susceptor is 
In regards to Claims 17 and 19, Nagami teach the control controls the gas supply stepwise (as broadly recited and as generally shown in Nagami Fig. 3A, 3B) such that a pressure of the heat transfer gas approaches intermediate target pressures (as shown in Fig. 3A, 3B).
In regards to Claim 20, Nagami teaches the first function is a monotonically decreasing function, as the first function decreases from -100 to -700V.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716         

/KARLA A MOORE/Primary Examiner, Art Unit 1716